 CHEF NATHAN SEZEAT HERE,INC.343Chef Nathan Sez Eat Here,Inc.: Paramount HudsonInc.;Art Rich Inc.d/b/a CarnivalWorld; andIrvingReingold,an IndividualandLocal 50,AmericanBakery and ConfectioneryWorkersUnion,AFL-CIO. Case 22-CA-3800January 19, 1973SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLERAND MEMBERSKENNEDY AND PENELLOOn February 16, 1970, the National Labor Rela-tionsBoard issued a Decision and Order in theabove-entitled proceeding' finding,inter alia,thattheRespondent Chef Nathan Sez Eat Here, Inc.,herein Chef Nathan, had discriminatorily dischargedcertain named employees in violation of Section8(a)(1) and (3) of the National Labor Relations Act,as amended, and directing that the Respondent makean offer of immediate and full reinstatement to thesediscriminatees to their former or substantially equiv-alent positions and make them whole for any loss ofearnings suffered by reason of the discriminationagainst them. On August 10 and November 10, 1970,the Board's Order was enforced by the United StatesCourt of Appeals for the Third Circuit.2A backpay specification and notice of hearing wasthereafter issued by the Regional Director for Region22 on November 5, 1971, setting forth the total netamount of backpay allegedly due to each of thediscriminatees and naming Chef Nathan and, inaddition, Paramount Hudson, Inc., hereinafter Para-mount;ArtRich, Inc. d/b/a CarnivalWorld,hereinafter Carnival World; and Irving Reingold, anindividual, hereinafter Reingold. as Respondents inthe backpay proceeding and alleging that these fourRespondents were jointly and severally liable forpayment of the backpay due. Thereafter, Respon-dents Chef Nathan, Paramount, and Reingold filed ajoint answer and Respondent Carnival World filedan answer. These answers denied certain allegationsof the specification while admitting other allegations.A hearing on the backpay specification wasthereafter held on December 7 and 8, 1971, beforeAdministrative Law Judge3 Laurence A. Knapp fordetermination of backpay due to the discriminatees,and the Respondents' liability for the backpay. Thathearing was adjournedsine dieby the Administrative181 NLRB 159.s 434 F 2d 126.3The title of "TrialExaminer"was changed to "Administrative LawJudge"effective August19, 1972.4 In the absence of exceptions to the Administrative Law Judge'sdispositionof the backpaydue Estaban Estrada,we adopt that dispositionpro formaLaw Judge on December 8, but pursuant to a show-cause order why the hearing should not be resumed,towhich there were no responses, a notice ofreopened hearing was thereafter issued by theAdministrativeLaw Judge on March 29, 1972,setting the date of the reopened hearing as May 1,1972.The hearing was thereafter resumed andconcluded on that day.On June 30, 1972, the Administrative Law Judgeissued the attached Supplemental Decision in whichhe found that the discriminatees were entitled to theamounts of backpay set forth in the specification andthatRespondentsChefNathan,Reingold, andCarnivalWorld, but not Respondent Paramount,were jointly and severally liable for the backpay due.Thereafter, counsel for General Counsel filed anexception and supporting brief and counsel forRespondents Chef Nathan, Reingold, and Para-mount filed joint exceptions to the SupplementalDecision of the Administrative Law Judge.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached SupplementalDecision in light of theexceptions and brief and has decided to affirm therulings, findings, and conclusions4 of the Adminis-trativeLaw Judge and to adopt his recommendedOrder to the extent consistent herewith.We agree with the Administrative Law Judge'sfinding that Respondent Paramount should not beheld liable for the backpay due here but thatRespondentsChefNathan and CarnivalWorldshould be held jointly and severally liable for thebackpay due in the amount set out by the Adminis-trative Law Judge. However, we do not agree withtheAdministrativeLaw Judge that RespondentIrvingReingold should also be held liable on anindividual basis and hence we dismiss the backpayspecification as it is directed to Reingold in hisindividual capacity.The Administrative Law Judge held Reingoldindividually liable solely because in the Board'soriginaldecisionReingold had been found to bepresidentand sole owner of Respondent ChefNathan.5 In the circumstances of this case, we do notthink that this is a sufficient basis on which a findingof individual liability can attach.6Reingold was not named individually or as an5 181 NLRB159, 161.Wenote that in the backpay specification,Reingold was characterized as principal stockholder rather than sole owner.We deem this discrepancy inconsequential in view of our decision here.aWe are mindful that Reingold controlledChefNathan'sassets,business operations and labor relations policies and participated in thecommission of the unfair labor practices earlier found but such does notchange our decision as detailedinfra201NLRB No. 41 344DECISIONSOF NATIONALLABOR RELATIONS BOARDemployer in the unfair labor practice charge or in thecomplaint. It is only now at the backpay stage of thisproceeding that Reingold has been alleged as aseparate Respondent. In the same situation, inRileyAeronauticsCorporation,7theBoard affirmed theAdministrative Law Judge'sdismissalof a backpayspecificationdirected to an individual, who, likeReingold, was president of the corporation found tohave violated the Act in the prior unfair laborpractice proceeding, where therewas no evidencethat the individual had committed some act whichwould justify piercing the veil of the corporaterespondent to reach the individual.We deem therationale of that case controlling here and, viewedfrom that perspective, we also find no evidence inthisrecord to justify piercing the veil of ChefNathan.8 We therefore conclude that Reingold is notpersonally liable for the backpay due the employeesdiscriminatedagainst and we shall dismiss thebackpay specification insofar as it is addressed toReingold in an individual capacity.9SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent ChefNathan Sez Eat Here, Inc., and Respondent Art RichInc.d/b/a CarnivalWorld, their officers, agents,successors, and assigns, shall pay to each discrimina-tee as net backpay the amounts set forth by theAdministrativeLaw Judge in his recommendedOrder.7 178 NLRB 495"As was noted in Riley at 178 NLRB 500-501,circumstances where thecorporateofficer was the disguised continuance of thecorporation,or wherehe dissipated the corporateassets, or where he intermingled personal andcorporate affairs, orwhere he attemptedto evade backpayliabilitymightjustify apiercingof theveil but here the evidence reveals none of thesecircumstances,nor any other which wouldcompel our finding Reingoldindividually liable9We note,however,that Reingold,as Chef Nathan's president.has theresponsibility as a corporateofficer to take the steps necessary to effectuatethe Board's order andthat ifhe refuses to dischargehis dutyas an officer tosatisfya court enforced order, including disbursing corporate funds to meetthe corporate backpay obligation,he risks punishment for contemptN L R B v HopwoodRetrnningCo, Inc,104 F 2d 302, 304, 305 (C A 2).WertTeiasUtilitiesCo, Inc v. N L R B,206 F 2d 442, 445 (C.A.D C )TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASELAURENCE A. KNAPP,Trial Examiner: This is a supple-mental backpay proceeding which I heard at Newark, NewJersey, on December 7 and 8, 1971, and May 1, 1972, in thefollowing background circumstances.On February 20, 1970,the Board issued its Decision andOrder finding that Respondent Chef Nathan Sez Eat Here,Inc. (herein sometimes called Chef Nathan),which thenand theretoforeoperateda restaurant near Hackensack,New Jersey,had dischargedfiveemployees in violation oftheAct andordering that Respondent,inter aha,to offerreinstatement to those discnminatees and make themwhole for theirlost earnings.In this decision,the Boardfound that Irving Reingold was president and sole ownerof Chef Nathan.Subsequentlyin 1970 theUnited StatesCourt of Appeals for the ThirdCircuit entered itsjudgment enforcing the Board'sOrder infull.On July 2,1971,ArtRich,Inc.d/b/a as CarnivalWorld (hereinsometimes calledCarnivalWorld),which wasnot a partyto the previous unfairlaborpractice proceeding,in whichthe Board's reinstatementand backpay order hadissued,purchasedthe businessof Chef Nathanand leased thecorresponding restaurant premisesfromParamount Hud-son, Inc.(herein sometimes called Paramount)under alease executedbothby Paramount and its principal officerand stockholder,Mr. Irving Reingold.A paragraph (par. 7)of the business purchase agreement(executed by andbetween Reingold,Chef Nathan, and Carnival World)states that these parties were aware of the previous unfairlabor practice proceeding against ChefNathan,in which atthe time the purchase agreement had been executed theBoard'sOrderhad been enforcedby thecourt of appeals,as notedabove,and that purchaserCarnival World wouldreinstate the five discriminatees,which it did on July 2,1971, thus tollingbackpayliability under the Board'sorderas of that date.However, thebackpaydue the discriminatees was notpaidto them,withthe result that onNovember 5, 1971, theauthorized Regional Director issued a "Backpay Specifica-tion andNoticeof Hearing" by which thissupplementalproceeding was initiated,setting forth the total net amountof backpayallegedly due to each of the discriminatees,namingChefNathan,Paramount,Irving Reingold, andCarnival Worldas Respondentsin the backpayproceedingand alleging that these four Respondentsare jointly andseverallyliable for paymentof the backpay due. Thereaft-er,onNovember22,Respondents Chef Nathan, Para-mount,and Irving Reingold filed their joint answer, and onDecember 1, RespondentCarnivalWorldfiled its answerto the specification.These answers deny certain allegationsof the specification,principallythose having to do with thepropermeasure of earnings,assert that certain of thedischargees removed themselves from the employmentmarket,and in these and other respects contend that thenet amounts due the respective dischargees are substantial-ly lessthan as alleged in the specification. In all theserespects the two answers are identical.They vary only inthat the answer of RespondentsChefNathanetatcontends that under paragraph 7 of the purchase agree-ment RespondentCarnivalWorldagreed to assume allliabilities of Chef Nathan, includingthe backpayobliga-tion arising under the Board'sOrder,whereas RespondentCarnivalWorldcontends that under that same provision itassumed only the obligation of reinstatement and thatRespondentsChef Nathanet atshouldbe adjudged theprimary obligorsrespectingbackpay.The mattercame on for hearing on December 7 and onthe secondday of thehearing,December 8, counsel forbothsetsofRespondents and for theCharging Union CHEF NATHANSEZ EAT HERE,INC.345entered into a stipulation in open court in settlement of thecase, in which the two sets of Respondents assumed a jointand several liability in the amount of $15,000 in fullsettlementof the backpay obligation,' subject to approvalof the settlement by the General Counsel, which counselfor the Regional Director, for his part, agreed to recom-mend.2 Subsequently the General Counsel approved thesettlement and thereafter the Regional Director, by acommunication dated January 10, 1972, so notified allparties and informed them of the amounts to be paid toeach of the discriminatees and notified them to forwardcorresponding checks for distribution to the discriminatees,following which he would withdraw the specification infinal disposition of the matter. Although given an exten-sion of time by the Regional Director, the checks werenever submitted to the Regional Director by any of theRespondents.By virtue of this default, the RegionalDirector withdrew approval ofthe settlement agreementand filed withme a motion,dated February+11, .1972, toresume the hearing. On February 25, 1972, I issued anorder directing the Respondents to show cause by March10 why the hearing should not be resumed. There being noresponse by any of the Respondents to this order, onMarch 29, I issued an order granting the motion of counselfor the Regional Director and directing that the hearing beresumed on May 1, 1972. Shortly before May 1, priorcounsel for Respondents Chef Nathaneta!.,PaulM.Hanlon,Esq. (of Messrs.Schumann,Hession,Kennellyand Doroment of Jersey City, New Jersey) notified me oftheir withdrawalas counselfor these Respondents. At theMay I hearing new counsel appeared in place ofMessrs.Dreyer & Traub,former counselfor Carnival World, andby that time Albert Gross, Esq., of Hackensack, NewJersey, had entered an appearance for the Chef Nathanela!.Respondents.3The hearing was reopened and closed on May 1,following which briefs were submitted by counsel for theGeneral Counsel and for Respondent Carnival World.The sole contention advanced in the brief for CarnivalWorld is thatsince it wasa bona fidepurchaser of ChefNathan's business and was not a party to the commissionof the unfair labor practices, it is not liable for backpay,even though it is a successor employer and even though ithad notice of the unfair labor practice proceeding and thebackpay obligation arising thereunder. I have consideredthe various decisions cited by counsel as bearing upon thisquestion and have concluded that those most directly inIThe portionsof the $15,000 to be paid to the respective fivediscriminateesapparentlywere arrived at in the settlement negotiations but,at therequestof counselfor the Regional Director (who participated in thesettlement negotiations),these specific amounts were not madeof record2 In entering into the settlement stipulation,counsel for the two sets ofRespondentsput onrecord their private agreement that each group ofRespondentswould,as between themselves, contribute half of the$15,000total,with the understanding,however,that this private arrangement didnot conditionin any way thejointand several obligation each was assumingin the settlement agreementto payfull $15,000.3On the afternoonof Friday, April 28,Mr. Gross sent me a telegramentering his appearance and requestinga 2-daypostponement of thehearing This telegramdid notreach the Board's office until the morning ofMay I, the morning of the hearing in Newark,New Jersey,and did notcome to my attention until I returned to Washingtonthe following day.NeitherMr. Gross orany representative of his appeared at the hearing tomovefor a postponementor communicatedwith me while at the hearingpoint arePerma Vinyl,164 NLRB 968, andGolden StateBottlingCompany, Inc.,147NLRB 410. Applying theprinciples laid down in these decisions to the facts of thesecases, I conclude that the successor Carnival World isjointly and severally liable with the remaining Respon-dents4 for the backpay due.The original counsel for the Respondents contended intheiranswers and at the hearing that the appropriatemeasure for determining gross backpay is the averageweekly earnings of all the restaurant employees similarlysituated rather than the actual past weekly earnings of thefive individual employees prior to their discharge, themethod employed by the General Counsel in the backpayspecification.Obviously, the formula employed in thespecification is themost fair,suitable,and equitableformula to employ, and should not be departed from in theabsence of special circumstances not presenthere.Thesalaries for the various restaurant employees were notuniform,but vaned from one employee to another asdecided upon by Reingold in the exercise of his judgmentas to the respective values or abilities of the varyingemployees.In these circumstances,their respective earn-ings are the only reliablemeasurefor backpay purposes.The original counsel for Respondent also contended thatthe amounts of gross backpay should be reduced in thecases of Hector and William Melendez on the theory thatthey could have had interim earnings after their dischargesin excess of their actual interim earnings as set forth in thespecification.But an analysis of the evidence shows thateach abandoned interim employment in an honest searchformore rewarding or less onerous jobs and there is noevidence that in doing so they removed themselves fromthe labor market or resorted to idleness with a view tolivingduringsuchperiods onRespondents'backpayobligation as some form of "welfare" provision.Finally,Respondents moved to dismiss Estrada's back-pay claim in its entirety because he was not present at thehearing. But Respondents had the burden of proving anyreductions to be made in the amounts due Estrada as setforthin the specification and, upon learning at the hearingthat Estrada was not present,could have sought a subpenarequiring him to be present.But no such request was made.Had there been such a request,arrangements could havebeen made to protect Respondents' right to examine him,eitherbypostponement of his examination until heappeared in response to the subpena, or had he not beenable to be served promptly, by withholding considerationsite. In the circumstances.Iproceeded with the hearing on May I, and onMay 3 notified Mr Gross that I had done so because no timely motion for apostponement had come before me for disposition.I I exclude from the "remaining Respondents"Paramount Hudson, Inc.,theowner of the premises occupied under successive leases by therestaurant operations.As owner of the premises,Paramount Hudson. Inc.,was not involved in the operation of the restaurant business as an employerof the restaurant employees, and this circumstance is not altered by the factthatReingold was a principal officer and stockholder of the Paramountlandowner.Whether or not liability might attach to Paramount Hudson, asthe owner of the premises, if Reingold were its sole stockholder(as he was ofRespondent Chef Nathan),that is not the fact on the record before me. andsince I must assume there were other stockholders of Paramount Hudson, Isee no basis for saddling them with backpay liability merely because theprincipal stockholder in the landowning company, in which they held stockownership,was the sole owner of the restaurant business occupying theleased premises 346DECISIONSOF NATIONALLABOR RELATIONS BOARDof his case for an appropriate period and subject toeventual dismissal of his claimin casehe could not bebrought in for examination during suchan extendedappropriate period. Respondents sought no recourse orprotectionalong such lines but relied solely on hisnonpresence at the December 7 and 8hearings, as thoughtheGeneral Counsel had an absolute obligation to havehim present on those dates. However, thereisno suchabsolute obligation resting on the General Counsel and,not having made or sought to initiate any efforts, with orwithout the cooperation of the General Counsel,to causeEstrada to appear on those or anysubsequent dates,Respondents'motion lacks meritand isherebydenied.It is accordingly found that each ofthe discriminatees isentitled to the amounts of backpay claimed forhim in thebackpay specification and that all the Respondents exceptParamount Hudson, Inc., are jointly and severally liablefor the payment thereof.Upon the above findings of fact and the entire record inthe case, and pursuant to Section 10(c) of the Act, there isissued the following recommended: 55 In the event no exceptions are filed asprovided bySec 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, as provided in Sec102.48 of the Rulesand Regulations, be adopted by the Board and becomeits findings, conclusions, and Order,and allobjectionsthereto shall bedeemed waived for all purposesORDERRespondents Chef Nathan Sez Eat Here, Inc., IrvingReingold,ArtRich, Inc., and their officers; agents,successors,and assigns, shall:(a) Jointly and severally make the employees involvedhereinwhole by paying to them the amounts specifiedbelow, less any withholding required by law, plus interestthereon at the rate of 6 percent per annum:1.To John Fabbiani$ 4,466.362.To Luis Leon$ 9,188.833.To HectorMelendez$13,122.584.To WilliamMelendez$ 4,870.935.To EstabanEstrada$ 6,392.30(b)Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps Respondents have taken to comply herewith .66 In the event that this recommendedOrder is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify theRegionalDirector for Region 22. in writing,within 20 daysfrom the dateof this Order,what steps the Respondentshavetaken tocomply herewith."